Citation Nr: 0809793	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to a temporary total rating based on the need 
for convalescence following left knee surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from April 1981 to December 
1988.  He also had a period of active service from February 
1991 to August 1991, which terminated in an other than 
honorable discharge determined to be of a character 
precluding VA benefits based on that period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The appellant filed the 
application to reopen the claim in August 2002.  While the 
April 2004 statement of the case cites to the regulation as 
amended, the July 2007 supplemental statement of the case 
cites to the legal standard of what constitutes new and 
material evidence in effect prior to August 29, 2001.  

The Board notes that the December 2006 supplemental statement 
of the case cites only to 38 C.F.R. § 3.104, and to the 
extent that service connection was addressed, there has been 
no determination that new and material evidence has been 
submitted and the claim has not been reopened.  The Board 
notes that the January 2008 correspondence from the 
appellant's representative cites to the legal standard of 
what constitutes new and material evidence in effect prior to 
August 29, 2001.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In addition, the October 2007 VCAA notification letter states 
the following:

You were previously denied service connection for 
left knee disorder.  You were originally notified 
of the decision on August 4, 1994 and 
subsequently on October 23, 2002.  The appeal 
period for that decision has expired and the 
decision is now final.  

The Board notes that the last prior final denial in regard to 
service connection for a left knee disorder is the October 
1999 Board decision, in which the claim was denied based on a 
finding that there was no competent evidence showing a left 
knee disorder was related to service.  When the Board has 
disallowed a claim, it may not thereafter be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104.  In addition, the appellant has perfected an appeal of 
the October 2002 rating decision, and thus, that decision is 
not final.  

In light of the above, the Board finds that this case must be 
remanded for adequate VCAA notification.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the issue of entitlement to a temporary 
total rating based on the need for convalescence following 
left knee surgery is inextricably intertwined with the issue 
of whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left knee disorder and is deferred pending further 
development.  

Accordingly, the case is REMANDED for the following action:

1.  The record should be reviewed and VA 
should ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority. See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim; (2) inform 
the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant 
about the information and evidence 
the claimant is expected to provide; 
and (4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice should include 
specific notice of why the claim was 
previously denied in October 1999 and 
what constitutes material evidence 
for the purpose of reopening this 
claim.  See Kent, supra.

2.  In light of the above, the claims 
should be readjudicated.  If the 
benefits sought on appeal remain 
denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

